Altair Nanotechnologies Inc. 204 Edison Way Reno, Nevada89502 (775) 858-3750 June 21, 2010 VIA EDGAR CORRESPONDENCE AND FACSIMILE Securities & Exchange Commission Division of Corporation Finance treet, N.E., Mail Stop 7010 Washington, DC20549-7010 Attn: Jay Ingram Legal Branch Chief Re: Altair Nanotechnologies Inc. Registration Statement on Form S-4 Registration No. 333-166140 Ladies and Gentlemen: In accordance with Rule 461 under the Securities Act of 1933, as amended, Altair Nanotechnologies Inc. (the “Company”) hereby requests that the effective date of the above-referenced Registration Statement on Form S-4 be accelerated so that it will become effective at 5:00 P.M., Eastern Time, on Wednesday, June 23, 2010, or as soon thereafter as practicable. The Company acknowledges that (1) should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (2) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (3) the Company may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, ALTAIR NANOTECHNOLOGIES INC. By: /s/ John Fallini John Fallini, Chief Financial Officer
